Citation Nr: 0827839	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  05-27 106	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus

2.  Entitlement to service connection for bilateral foot 
swelling as secondary to service connected Type II diabetes 
mellitus with diabetic retinopathy.

3.  Entitlement to service connection for a kidney disability 
as secondary to service connected Type II diabetes mellitus 
with diabetic retinopathy.

4.  Entitlement to an increased rating for diabetes mellitus 
with retinopathy, currently rated as 20 percent disabling.

5.  Entitlement to an increased rating for peripheral 
neuropathy, left lower extremity, currently rated as 10 
percent disabling.

6.  Entitlement to an increased rating for peripheral 
neuropathy, right lower extremity, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from November 1953 to 
October 1957; and from October 1957 to August 1975. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from February 2004 and June 2004 rating decisions 
by a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The Board notes that the issue of service connection for 
hearing loss was also on appeal until the veteran withdrew 
the issue by way of an April 2008 correspondence.




FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
November 1953 to October 1957; and from October 1957 to 
August 1975.  

2.  On August 12, 2008 the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas, that the appellant died in June 2008.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).




ORDER

The appeal is dismissed as to all issues.




		
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


